The opinion of the Court was delivered, by
Lowrxe, J.
Every man owes allegiance to the law of the place where he lives; and this law, in part, defines his relations to other citizens. If there be added thereto a contract relation, even in that he is subject to the same allegiance, saving only that, under the constitution of the United States, the latter relation cannot be impaired by subsequent law.
Now this present contract was made in Massachusetts, after the passage of the bankrupt law there, and was the bond of a relation between the plaintiff and defendant, both citizens of Massachusetts, when the defendant applied for the benefit of the bankrupt law of that state, and was discharged. Both were therefore under *443allegiance to the same laws, and by them their general relations to each other and this contract relation were governed.- How can it be otherwise, then, than that this contract was dissolved by the bankrupt discharge ? It would be a slight on the sovereignty of a sister state for us to enforce a contract between her citizens which she has dissolved in due course of law. It is said that the payee was a citizen of New York; but the suit is between the endorso/ and the maker, and we do not inquire what would have been the result if the payee were bound to the holder: for the fact does not appear. The judgment ought to have been for the defendant below.
Judgment reversed, and judgment for the defendant below on the case stated.